FILED
                            NOT FOR PUBLICATION                             OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: TERESA PEQUIGNOT,              No. 10-35923

               Debtor,                           D.C. No. 2:09-cv-01688-JLR


TERESA PEQUIGNOT,                                MEMORANDUM *

               Appellant,

  v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

               Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Teresa Pequignot appeals pro se from the district court’s judgment affirming

the bankruptcy court’s order denying Pequignot’s objection to a secured claim filed

by Deutsche Bank National Trust Company (“Deutsche Bank”) in Pequignot’s

bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo. Lundell v. Anchor Constr. Specialists, Inc. (In re Lundell), 223 F.3d 1035,

1039 (9th Cir. 2000). We affirm.

      The bankruptcy court did not err in denying Pequignot’s objection to

Deutsche Bank’s secured claim because Pequignot failed to come forward with

evidence that rebutted the proof of claim’s prima facie validity. See Diamant v.

Kasparian (In re S. Cal. Plastics, Inc.), 165 F.3d 1243, 1247-48 (9th Cir. 1999)

(proof of claim is prima facie evidence of claim’s validity, and “debtor must come

forward with evidence to rebut the presumption of validity”); see also 15 U.S.C.

§ 1635(a) (consumer has three business days after transaction’s consummation to

exercise right to rescind, unless required notices and disclosures are not provided);

Wash. Rev. Code § 62A.3-205(b) (instruments indorsed in blank become payable

to bearer).

      Pequignot’s remaining contentions concerning the Pooling and Servicing

Agreement are unpersuasive.

      AFFIRMED.


                                          2                                    10-35923